DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in South Korea on 9/9/2019.  

Information Disclosure Statement
The Information Disclosure Statement has been considered and placed in record on file and is in compliance with USPTO requirements.

Drawings
The Drawings have been considered and placed in record on file and are in compliance with USPTO requirements. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 8, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Chun et al. (US 2013/0342585 A1 hereinafter Chun).

In regards to claim 1, Chun discloses an image display apparatus comprising: 
a display comprising an organic light emitting diode panel (see paragraph 0003, OLED display); and 
a signal processor configured to control the display (see figure 1 and paragraph 0021, image processing apparatus 100), wherein the signal processor is further configured to: 
perform a luminance conversion according to a first luminance conversion pattern based at least in part on a luminance level of an input image being greater than a first level (see figure 5, one conversion for above Gref another conversion for those values below Gref); and 
perform the luminance conversion according to a second luminance conversion pattern based at least in part on the luminance level of the input image being equal to or less than the first level, wherein the second luminance conversion pattern has a higher luminance level than the first luminance conversion pattern (see figure 5, one conversion for above Gref another conversion for those values below Gref). 


(see figure 5, the slope of the conversion below Gref is greater than the slope of the conversion after Gref). 

In regards to claim 5, as recited in claim 1, Chun further discloses wherein the signal processor is further configured to perform the luminance conversion to a luminance level higher than the luminance level of the input image based at least in part on the luminance level of the input image being equal to or less than the first level (see figure 5, the conversion is above the line (a) for values below Gref).

In regards to claim 8, as recited in claim 1, Chun further discloses wherein the signal processor comprises an image analyzer configured to analyze luminance of the input image, and wherein the luminance conversion is performed based at least in part on the analyzed luminance of the input image (see figure 1 and paragraphs 0024 and 0025, image input unit 101 determines a brightness value, the modeling unit 103 calculates final luminance of the pixel).

In regards to claim 14, Chun discloses a signal processing device comprising: 
an image analyzer configured to analyze luminance of an input image (see figure 1 and paragraphs 0023-0025, image input unit 101 determines a brightness value, the modeling unit 103 calculates final luminance of the pixel).; and 
(see figure 1 and paragraph 0061, grayscale re-mapping unit), wherein the luminance converter is further configured to: 
perform a luminance conversion according to a first luminance conversion pattern based at least in part on a luminance level of the input image being greater than a first level (see figure 5, one conversion for above Gref another conversion for those values below Gref); and 
perform the luminance conversion according to a second luminance conversion pattern based at least in part on the luminance level of the input image being equal to or less than the first level, wherein the second luminance conversion pattern has a higher luminance level than the first luminance conversion pattern (see figure 5, one conversion for above Gref another conversion for those values below Gref).

In regards to claim 17, as recited in claim 14, Chun further discloses wherein the second luminance conversion pattern has a greater change rate than the first luminance conversion pattern (see figure 5, the slope of the conversion below Gref is greater than the slope of the conversion after Gref).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Baar et al. (US 2018/0330695 A1 hereinafter Baar).

In regards to claim 2, as recited in claim 1, Chun fails to disclose further comprising an illuminance sensor configured to sense illuminance around the display, wherein the signal processor is further configured to change the first level based at least in part on the sensed illuminance. 
Baar teaches further comprising an illuminance sensor configured to sense illuminance around the display, wherein the signal processor is further configured to change the first level based at least in part on the sensed illuminance (see figure 5 and paragraph 0041, ambient conditions 56 are incorporated into the tone mapping engine 24 (grayscale conversion)).


In regards to claim 3, as recited in claim 2, Baar further teaches wherein the signal processor is further configured to increase the first level as the sensed illuminance increases (see paragraph 0041, as the environmental brightness increase, display brightness can be increased to compensate).

In regards to claim 6, as recited in claim 1, Chun fails to disclose wherein the signal processor is further configured to provide a luminance setting screen comprising a manual setting item for a manual setting of the first level, an automatic setting item for an automatic setting of the first level, or a fixed item for a fixed setting of the first level. 
Baar teaches wherein the signal processor is further configured to provide a luminance setting screen comprising a manual setting item for a manual setting of the first level, an automatic setting item for an automatic setting of the first level, or a fixed item for a fixed setting of the first level (see paragraph 0022, tone mapping based on user brightness settings).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chun and include using user setting to effect tone mapping as taught by Baar, thereby using known techniques to yield predictable results.
In regards to claim 16, as recited in claim 14, Chun fails to disclose wherein the luminance converter is further configured to change the first level based at least in part on a illuminance around a display. 
Baar teaches wherein the luminance converter is further configured to change the first level based at least in part on a illuminance around a display (see figure 5 and paragraph 0041, ambient conditions 56 are incorporated into the tone mapping engine 24 (grayscale conversion)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chun and include using ambient light information to effect tone mapping as taught by Baar, thereby using known techniques to yield predictable results.

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Zhang et al. (US 2019/0191150 A1 hereinafter Zhang).

In regards to claim 9, as recited in claim 8, Chun fails to disclose wherein the signal processor further comprises a noise reducer configured to perform noise reduction in stages with respect to the input image. 
Zhang teaches wherein the signal processor further comprises a noise reducer configured to perform noise reduction in stages with respect to the input image (see paragraph 0047, noise reducer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chun and include a noise reducer as taught by Zhang, thereby using known techniques to yield predictable results.

In regards to claim 15, as recited in claim 14, Chun fails to disclose further comprising a noise reducer configured to perform noise reduction in stages with respect to the input image. 
Zhang teaches further comprising a noise reducer configured to perform noise reduction in stages with respect to the input image (see paragraph 0047, noise reducer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chun and include a noise reducer as taught by Zhang, thereby using known techniques to yield predictable results.

Allowable Subject Matter
Claims 7, 10, 11, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12 and 13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: none of the cited prior art teach or suggest the limitations of wherein the signal processor is further configured to: insert a predetermined pattern into an input image; change a luminance level of the inserted predetermined pattern.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628